DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strachan (US 2015/0150515).
Regarding claim 1, Strachan discloses a method of patient monitoring ([0006] states a goal is to provide convenient patient monitoring, see also [0014] which notes that the steps may be executed with a computer with instructions for performing the steps programmed into computer readable media), comprising: 
receiving an electrocardiogram (ECG) signal associated with a patient ([0021] states the ECG data may be used to practice the method); 
detecting a change in a frequency modulation of the ECG signal between a first portion of the ECG signal and a second portion of the ECG signal ([0003] states that a cardiac signal such as that derived from ECG may be frequency modulated by respiration; this can be detected using the R-peak of the ECG signal as a reference point; [0044] and Fig. 8 describe how frequency modulation of the ECG signal is obtained by evaluating time differences between the reference peaks, changes in spacing from one reference peak to the next yields respiratory information); and 
determining a change in respiratory effort of the patient based at least in part on the change in the frequency modulation (respiratory effort indicated by changes in respiratory rate, Fig. 8 shows that the aforementioned peak analysis will ultimately yield respiration rate at box 90, respiratory effort was understood to mean any energy-consuming activity of the respiratory muscles aimed at driving respiration, thus respiration rate would be an indication of respiratory effort, e.g. faster breathing = higher effort).
Claim 14 is the device for performing the method of claim 1 and is therefore rejected using the same argument above.   
Claim 20 is a non-transitory computer readable media with instructions for performing the method of claim 1.  Claim 20 is therefore rejected using the same argument in claim 1.
Regarding claim 2, Strachan discloses wherein detecting the change in the frequency modulation comprises: detecting a frequency modulation of a first plurality of R-waves from the first portion of the ECG signal; and detecting a frequency modulation of a second plurality of R-waves from the second portion of the ECG signal (this was outlined above as using the peak of the R for each beat as a reference point and then assessing the changes in time interval spacing between them).  Claim 15 is rejected using the same argument as claim 2.
Regarding claim 3, Strachan discloses the method further comprising: comparing the frequency modulation of the first plurality of R-waves from the first portion of the ECG signal with the frequency modulation of the second plurality of R-waves from the second portion of the ECG signal ([0049] notes that the analysis can be performed on a rolling basis by looking at windows of data, such continued output allows a viewer to see how respiration rate may be changing in real time – e.g. is going up or going down).  Claim 16 is rejected using the same argument as claim 3.
Regarding claim 4, Strachan discloses wherein a difference between a maximum R-wave frequency and a minimum R-wave frequency in the second portion of the ECG signal is greater than a difference between a maximum R-wave frequency and a minimum R-wave frequency in the first portion of the ECG signal (this can occur if the respiration rate from the first window to the second window shows a decrease respiration rate).    Claim 17 is rejected using the same argument as claim 4.
Regarding claim 5, Strachan discloses wherein detecting the change in the frequency modulation comprises: detecting a baseline of a first plurality of R-waves from the first portion of the ECG signal; and detecting a baseline of a second plurality of R-waves from the second portion of the ECG signal ([0004] states a height of a peak above a baseline in the ECG signal can also be used to indicate changes in periodicity of breathing).  Claim 18 is rejected using the same argument as claim 5.
Regarding claim 6, Strachan discloses the method further comprising: comparing the baseline of the first plurality of R-waves from the first portion of the ECG signal with the baseline of the second plurality of R-waves from the second portion of the ECG signal (based on the argument in in the rejection of claim 5, assessing changes height of a peak from one portion of the ECG signal to the changes in the next portion of the ECG relative to baseline can be used to determine changes in respiration periodicity or inversely the rate).  Claim 19 is rejected using the same argument as claim 6.
Regarding claim 7, Strachan discloses wherein detecting the change in the frequency modulation comprises: detecting an increase in the frequency modulation based at least in part on an inhalation process; or detecting a decrease in the frequency modulation based at least in part on an exhalation process (this is inherent as any detection of respiration rate in this disclosure relies on data from inhalation and/or exhalation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-13 is rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 2015/0150515) in view of Armoundas et al. (US 2016/0331273, cited in the IDS).  
Regarding claim 9, Strachan does not appear to disclose or suggest the method further comprising: determining a respiratory effort measure of the patient based at least in part on determining the change in respiratory effort; comparing the respiratory effort measure to a predetermined respiratory effort threshold; and determining a change in a respiratory condition of the patient based at least in part on the comparison. However, Armoundas et al. teach a method and apparatus for processing cardiac signals to derive physiologic information including ECG data to derive respiration rate (Abstract).  Armoundas teaches determining a respiratory effort measure of the patient based at least in part on determining the change in respiratory effort ([0074]-[0080]); comparing the respiratory effort measure to a predetermined respiratory effort threshold ([0074]-[0080]); and determining a change in a respiratory condition of the patient based at least in part on the comparison ([0074]-[0080]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Strachan to include the capability of determining a change in respiratory condition as claimed and taught by Armoundas because it can be used to diagnose a patient’s condition. 
Regarding claim 10, Strachan does not disclose the method further comprising: determining whether to administer a drug to the patient based at least in part on the comparison; and automatically administering or ceasing administration of the drug based at least in part on the determination.  However, Armoundas teaches determining whether to administer a drug to the patient based at least in part on the comparison ([0005], [0047]-[0053], [0090]); and automatically administering or ceasing administration of the drug based at least in part on the determination ([0005], [0047]-[0053], and [0090]).  The rationale for modifying remains the same.
Regarding claim 11, Strachan and Armoundas do not disclose the method further comprising: detecting a frequency modulation of a third plurality of R-waves from a third portion of the ECG signal based at least in part on automatically administering the drug.  However, this would amount to just applying the method to assess respiration rate for another time period.  Running the method more than once is certainly envisioned by Strachan.  The rationale for modifying remains the same.
Regarding claim 12, Strachan and Armoundas disclose the method further comprising: comparing a frequency modulation of a second plurality of R-waves from the second portion of the ECG signal with the frequency modulation of the third plurality of R- waves from the third portion of the ECG signal based at least in part on detecting the frequency modulation of the third plurality of R-waves (this amounts to output of the RR data on a rolling basis as noted in the claim 3 rejection, the display of which allows for comparisons of how RR is changing).
Regarding claim 13, Strachan as modified by Armoundas disclose wherein a difference between a maximum R- wave frequency and a minimum R-wave frequency in the third portion of the ECG signal is less than a difference between a maximum R-wave frequency and a minimum R-wave frequency in the second portion of the ECG signal (this is similar to claim 4 rejection and can occur if the respiration rate increases going from the second to third portion).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claim 8 is objected and claims 1-7 and 9-20 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791